 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11   JOE HAND PROMOTIONS, INC.,                     Case No. 1:19-cv-01537-NONE-SAB

12                       Plaintiff,                 ORDER REQUIRING PLAINTIFF TO SHOW
                                                    CAUSE WHY SANCTIONS SHOULD NOT
13            v.                                    ISSUE FOR FAILURE TO COMPLY WITH
                                                    COURT ORDERS
14   RENZO EDWARD LOUIS, et al.,
                                                    TEN DAY DEADLINE
15                       Defendants.

16

17            Joe Hand Promotions, Inc. (“Plaintiff”) filed this action on October 30, 2019. (ECF No.

18   1.) On January 9, 2020, a notice of settlement was filed and Plaintiff was ordered to file

19   dispositive documents on or before April 10 2020. (ECF Nos. 7, 8.) The time for dispositional

20   documents to be filed has passed and Plaintiff has not complied with or otherwise responded to

21   the January 10, 2020 order.

22            Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules

23   or with any order of the Court may be grounds for imposition by the Court of any and all

24   sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

25   control its docket and may, in the exercise of that power, impose sanctions where appropriate,

26   including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

27   2000).

28   ///
                                                      1
 1            Accordingly, the Court HEREBY ORDERS PLAINTIFF TO SHOW CAUSE IN

 2   WRITING within ten (10) days of the date of entry of this order why dispositive documents have

 3   not yet been filed. Plaintiff is forewarned that the failure to show cause may result in the

 4   imposition of sanctions.

 5
     IT IS SO ORDERED.
 6

 7   Dated:    April 14, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
